 



Exhibit 10.01

 

REAL ESTATE SALE PURCHASE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

 

DATE: March 21, 2019     SELLER: Black Rock Venture, LLC   an Arizona limited
liability company     BUYER: Generation Alpha, Inc.,   a Nevada corporation    
  With a copy to:       Laura A. Bianchi., Esq.   Rose Law Group, PC   7144 E
Stetson Drive, Suite 300   Scottsdale Arizona 85251   Email:
lbianchi@roselawgroup.com     ESCROW AGENT: Arizona Escrow & Financial Corp.  
Attn: Monica May-Dunn   3333 E. Camelback Rd. #110   Phoenix, Arizona 85018    
TITLE AGENT: Thomas Title & Escrow   Attn: Chadwick Campbell   7150 E. Camelback
Rd. #195   Scottsdale, Arizona 85251     PROPERTY: As described in Recital A
below.

 

THIS REAL ESTATE SALE AND PURCHASE AGREEMENT AND JOINT ESCROW AND TITLE
INSTRUCTIONS (this “Agreement”) is made and entered into as of the _____ of
March, 2019, by and between the members of Black Rock Venture, LLC an Arizona
limited liability company (“Seller”) and Generation Alpha, Inc., a Nevada
corporation, or a to-be-formed affiliate entity (“Buyer”) with respect to the
following:

 

i

 

 

RECITALS:

 

  A. Seller desires to sell and convey to Buyer all of Seller’s right, title and
interest in the following:

 

  1. That certain real property located at 2601 West Holly Street, Phoenix,
Arizona 85009 and 2609 West Holly Street, Phoenix, Arizona 85009, which is
legally described on Exhibit “A” attached hereto (the “Land”), together with any
buildings and other improvements located thereon (the “Building”) and all other
improvements located thereon (collectively, the “Improvements”);         2. All
rights, privileges, easements and appurtenances benefitting the Land, the
Building and/or the Improvements, including, without limitation, any use
permits, approvals, mineral and water rights and all easements, rights-of-way
and other appurtenances used or connected with the beneficial use or enjoyment
of the Land, the Building and/or the Improvements (the Land, the Building, the
Improvements and all such rights, privileges, easements and appurtenances are
sometimes collectively hereinafter referred to as the “Real Property”);        
3. Pursuant to and in compliance with Title 9, Chapter 17 Department of Health
Services Medical Marijuana Program (the “AZDHS Rules”) and A.R.S. § 36-2801 et
seq., as amended from time to time (the “Act”) (the AZDHS Rules and the Act
collectively referred to herein as the “AMMA”), as well as the applicable local
rules and regulations required by the City of Phoenix (the “Local Regulations”),
the Property holds the approvals and authorizations for the Conditional Use
Permit (the “CUP”), as further detailed in Exhibit “B”, attached and
incorporated by reference herein, which allows for the operation of a
Cultivation and Infusion Facility on the Real Property (as further defined by
the Local Regulations) (collectively referred to herein as the “Cultivation
Facility”). Pursuant to the AMMA and Local Regulations, the Cultivation Facility
shall be used for the cultivation, harvest, preparation, packaging, and storage
of medical marijuana (“Marijuana”) as well as extraction, refinement, infusion,
production, preparation, packaging, and storage of manufactured and derivative
oils, waxes, concentrates, edible and non-edible products which contain
Marijuana (collectively referred to herein as the “Marijuana Products”), subject
to the AMMA and Local Requirements. To the best of Seller’s knowledge, The CUP
is current and in good standing with the City of Phoenix and shall remain in
good standing through the Closing Date, subject to the conditions and
contingencies required by the CUP and Local Requirements, in compliance with the
AMMA;         4. All of Seller’s interest in each contract or agreement with
respect to or affecting the Real Property or the Personal Property, together
with any amendments, modifications or supplements thereto (collectively, the
“Contracts”). The Real Property, including the approvals and authorizations
required for the CUP, the Personal Property, and Seller’s interest as lessor
under the Contracts are sometimes collectively hereinafter referred to as the
“Property”; and         5. Buyer is responsible for, and has conducted due
diligence associated with the CUP and has confirmed, based on such review, that
the Property is fit for Buyer’s intended use.

 

  B. Seller desires to sell the Property to Buyer and Buyer desires to purchase
the Property from Seller upon the terms and conditions hereinafter set forth.

 

ii

 

 



NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer agree that the
terms and conditions of this Agreement and the instructions to Escrow Agent and
Title Agent with regard to the escrow accounts (“Escrow”) created pursuant
hereto are as follows:

 

ARTICLE 1
AGREEMENT OF THE PARTIES

 

1.1 Agreement. In consideration of their mutual covenants set forth in this
Agreement, Seller agrees to sell to Buyer, and Buyer agrees to purchase from
Seller, for the Purchase Price (as defined in Section 2.1 below) and on the
terms and conditions set forth in this Agreement, the Property (collectively,
the “Transaction”).

 

1.2 Effectiveness of Agreement; Opening Date. This Agreement shall be effective
when both Buyer and Seller have executed this Agreement. Within one (1) day
following the date of execution of this Agreement by both Buyer and Seller,
Buyer will deliver, or shall cause to be delivered, a fully executed copy of
this Agreement to Escrow Agent and Title Agent. The “Opening Date” shall be the
date on which Escrow Agent and Title Agent receive the fully executed copy and
has notified each Party in writing of such receipt. Promptly upon receipt,
Escrow Agent and Title Agent shall notify Buyer and Seller in writing of the
Opening Date and shall establish the Escrow and Title accounts for the
transaction described herein.

 



ARTICLE 2
PURCHASE PRICE AND PAYMENT TERMS



 

2.1 Purchase Price. The total purchase price for the Property is Three Million
Five Hundred and 00/100 Dollars ($3,500,000.00) (the “Purchase Price”).

 

2.2 Payment. The Purchase Price shall be paid by Buyer as follows:

 

(a) Earnest Money. Pursuant to that certain Letter of Intent (the “LOI”), Buyer
deposited in escrow the sum of Fifty Thousand and/100 Dollars ($50,000.00) as
the initial earnest money deposit (the “Initial Deposit”). In addition to the
Initial Deposit, on or before March 22, 2019, Buyer shall deposit with Escrow
Agent an additional earnest deposit in the amount of One Hundred Thousand and
00/100 Dollars ($100,000.00) (the “Second Deposit”)(the Initial Deposit and
Second Deposit collectively referred to herein as the “Earnest Deposits”).
Pursuant to and in accordance with the LOI and those certain Ernest Deposit
Escrow Instructions (“Earnest Deposit Instructions”) the Initial Deposit was
deemed non-refundable to Buyer on March 8, 2019, excepting in the event of a
material breach or willful misconduct on the part of Seller. The Second Deposit
shall remain fully refundable to Buyer until the Close (as defined herein) of
the Transaction. If the Transaction Closes successfully, in accordance with all
terms and conditions herein, the Earnest Deposits shall be credited towards the
Purchase Price.

 

1

 

 

(b) Cash Payment at Closing. The balance of the Purchase Price, which shall be
an amount equal to Three Million Three Hundred Fifty Thousand and 00/100
($3,350,000.00) shall be deposited with Escrow Agent immediately prior to
Closing (as defined herein), to be paid to Seller upon the successful Close of
the Transaction.

 

(c) Manner of Payment. All payments that Buyer is required to make under this
Section shall be made by cashier’s check payable to Escrow Agent or by wire
transfer of ready funds to the account of Escrow Agent.

 

(d) Disbursements. At Closing, all amounts paid by Buyer on account of the
Purchase Price, less any closing costs payable by Seller, shall be disbursed to
Seller.

 

(e) 1031 Exchange. Buyer is aware that Seller may perform an Internal Revenue
Code Section 1031 tax-deferred exchange (a “1031 Exchange”). Buyer agrees to
cooperate with Seller, as reasonably necessary or required pursuant to a 1031
Exchange. Seller agrees to hold Buyer harmless from any and all claims, costs,
liabilities, or delays in time resulting from any 1031 Exchange associated with
or related to this Agreement.

 

ARTICLE 3
ESCROW

 

3.1 Establishment of Escrow and Title; Escrow and Title Instructions. This
Agreement constitutes escrow instructions to Escrow Agent and Title Agent, as
applicable. Should Escrow Agent and/or Title Agent require the execution of its
standard form printed escrow instructions, Buyer and Seller agree to execute
same; however, such instructions shall be construed as applying only to Escrow
Agent and/or Title Agent’s engagement, and if there are conflicts between the
terms of this Agreement and the terms of the printed escrow instructions, the
terms of this Agreement shall control.

 

3.2 Cancellation Charges. If the Transaction fails to Close because of Seller’s
default, Seller shall be liable for all customary escrow and title cancellation
charges. If the Transaction fails to Close because of Buyer’s default, Buyer
shall be liable for all customary escrow and title cancellation charges. If the
Transaction fails to close for any other reason, Seller and Buyer shall each be
liable for one-half of all customary escrow and title cancellation charges.

 

3.3 Escrow and Title Instructions; Escrow Agent and Title Agent not a Party. The
Parties shall deliver to Escrow Agent and Title Agent an executed copy of this
Agreement, which shall constitute instructions to Escrow Agent and Title Agent.
By accepting this escrow, Escrow Agent and Title Agent agrees be bound by the
terms of this Agreement as they relate to the duties of Escrow Agent or Title
Agent, respectively. However, such agreement does not constitute Escrow Agent
nor Title Agent as a Party to this Agreement and no consent or approval from
Escrow Agent nor Title Agent shall be required to amend, extend, supplement,
cancel or otherwise modify this Agreement except to the extent any such action
increases the duties of Escrow Agent or Title Agent or exposes Escrow Agent or
Title Agent to increased liability, in which such action shall not be binding on
Escrow Agent or Title Agent unless Escrow Agent or Title Agent has consented to
the same in writing. If any of the provisions of this Agreement conflict with
any printed form instructions given to Escrow Agent or Title Agent, the
provisions of this Agreement shall govern and control, unless this Agreement is
specifically modified or amended by both Parties hereto, and a copy of the
executed amendment is delivered to Escrow Agent and Title Agent. Without
limiting the foregoing, no provision in any printed form instructions shall
excuse any performance by either Party at the times provided in this Agreement,
extend the Closing provided for herein, provide either Party hereto with any
grace period not provided in this Agreement, indemnify Escrow Agent or Title
Agent for its negligence or willful failure to perform its duties, or give
Escrow Agent, Title Agent, or any broker any rights in this Agreement or the
Earnest Money, and any such provision shall be deleted.

 

2

 

 

ARTICLE 4
INFORMATION TO BE PROVIDED TO BUYER

 

4.1 Information and Other Items to Be Provided to Buyer. Seller has provided,
and Buyer acknowledges receipt of, documents concerning the Property in Seller’s
actual physical possession (collectively, the “Due Diligence Materials”). Buyer
acknowledges it has thoroughly inspected the Property and agrees to accept in
the same in its AS IS condition, with no representations or warranties from
Seller regarding the condition thereof or entitlements thereto, excepting as it
pertains to the CUP, the confirmation and good standing of which shall be a
required representation of Seller, and otherwise a condition to close, as
further detailed herein.

 

ARTICLE 5
CONDITIONS TO CLOSING

 

5.1 Conditions to Buyer’s Obligation to Close. Buyer’s obligations to Close this
Transaction are subject to the satisfaction of the following conditions on and
as of the Closing, unless an earlier date is specified:

 

(a) Seller Closing Documents. Seller has delivered into Escrow each of the
Seller Closing Documents as set forth in Section 6.3 below.

 

(b) Full Compliance. Seller has fully performed all of its obligations to be
performed by Seller on or before Closing.

 

If any of the foregoing conditions is not fulfilled on or before the Closing
Date, Buyer may, in addition to any right or remedy otherwise available to
Buyer, by written notice to Seller given at any time prior to Closing, cancel
this Agreement. Upon such cancellation, Buyer shall be entitled to a return of
the Second Deposit.

 

3

 

 

5.2 Conditions to Seller’s Obligation to Close. Seller’s obligation to Close
this transaction is subject to the satisfaction of the following conditions on
and as of the Closing, unless an earlier date is specified:

 

(a) Buyer Closing Documents. Buyer has delivered into Escrow each of the Buyer
Closing Documents as set forth in Section 6.4 below

 

(b) Full Compliance. Buyer has fully performed all of its obligations to be
performed by Buyer on or before Closing.

 

If any of the foregoing conditions is not fulfilled on or before the Closing
Date, Seller may, in addition to any right or remedy otherwise available to
Seller, by written notice to Buyer, cancel this Agreement. Upon such
cancellation, Seller shall be entitled to retain the Initial Deposit.

 

5.3 Delivery of Certain Items to Seller. If this Agreement is cancelled by
either Party for any reason other than a default by Seller, Buyer shall provide
to Seller, at no cost to Seller, copies of all feasibility studies, reports,
surveys, correspondence, or any other items obtained or created by or on behalf
of Buyer in connection with its investigations, inspections, and reviews of the
Property.

 

ARTICLE 6
CLOSING

 

6.1 Time of Closing. The Closing of this Transaction and Escrow (referred to in
this Agreement as the “Close” or “Closing”) shall occur on or before April 1,
2019, or as the Parties otherwise mutually agree upon in writing (the date on
which the Transaction Closes shall be deemed the “Closing Date”).

 

6.2 Closing Statements. Prior to Closing, Escrow Agent and/or Title Agent will
prepare separate closing settlement statements for Seller and Buyer, reflecting
the various charges, prorations and credits applicable to such Party, as
provided in this Agreement, and provide Seller with a copy of Seller’s closing
settlement statement and Buyer with a copy of Buyer’s closing settlement
statement. Prior to Closing, Seller shall have the right to review and approve
its closing settlement statement to insure that such settlement statement
conforms to the terms of this Agreement, and the settlement statement for
Seller, as approved by Seller, is referred to in this Agreement as the “Seller
Closing Settlement Statement”. Prior to Closing, Buyer shall have the right to
review and approve its closing settlement statement to insure that such
settlement statement conforms to the terms of this Agreement, and the settlement
statement for Buyer, as approved by Buyer, is referred to in this Agreement as
the “Buyer Closing Settlement Statement”.

 

6.3 Seller’s Closing Documents. On or before the Closing Date, Seller shall
deposit into Escrow the following documents for delivery to Buyer at the
Closing, each of which shall have been duly executed and, where appropriate,
acknowledged:

 

(a) A Special Warranty Deed the form attached hereto as Exhibit “C” (the “Deed”)
conveying the Property to Buyer, subject only to the Approved Title Exceptions;

 

4

 

 

(b) A declaration of value as required by law;

 

(c) Bill of Sale (“Bill of Sale”), duly executed by Seller, in the form attached
hereto as Exhibit “D”, conveying without warranty, all of Seller’s right, title
and interest in and to the Personal Property;

 

(d) Confirmation to Buyer of CUP’s good standing with the City of Phoenix;

 

(e) Confirmation and acknowledgement to Buyer that Seller shall take any action,
as reasonably necessary or otherwise required by the AMMA, the Local
Requirements, the CUP or the Arizona Department of Health Services (“AZDHS”), to
ensure the CUP remains in good standing with the City of Phoenix, including
without limitation the cooperation with, and/or assistance to, Buyer with regard
to any obligation related to the CUP, which Buyer cannot fulfill without such
Seller cooperation and assistance.

 

(f) A certification to Buyer and Escrow Agent, signed and acknowledged by Seller
under penalties of perjury, certifying that Seller is not a nonresident alien,
foreign corporation, foreign partnership, foreign trust, foreign estate, or
other foreign person within the meaning of Section 1445 and 7701 of the Internal
Revenue Code of 1986 and the related Treasury Regulations; and

 

(g) Such other documents as may be necessary or appropriate to transfer and
convey all of the Property to Buyer and to otherwise consummate this Transaction
in accordance with the terms of this Agreement.

 

6.4 Buyer’s Closing Documents. On or before the Closing Date, Buyer shall
deposit into escrow the following documents for delivery to Seller at the
Closing, each of which shall have been duly executed and, where appropriate,
acknowledged:

 

(a) A declaration of value as required by law;

 

(b) The remaining balance of the Purchase Price; and

 

(c) Such other documents as may be necessary or appropriate to consummate this
transaction in accordance with the terms of this Agreement.

 

6.5 Closing Costs and Prorations.

 

(a) Escrow Charges. Upon the Closing, Seller and Buyer each agree to pay
one-half of the escrow charges.

 

(b) Recording Fees. Fees for recording the Deed will be paid by Seller. All
other recording fees will be paid by Buyer and Seller equally.

 

(c) Documentary Taxes and Transfer Taxes; Sales Taxes. Seller will pay any
documentary transfer tax, stamp tax, real estate conveyance tax or similar tax
or fee due and payable in connection with this Transaction. Seller will pay any
transaction privilege tax, sales tax, or use tax payable on account of the sale
of any portion of the Property.

 

5

 

 

(d) Assessments, Liens, Encumbrances. On or before the Closing Date, Seller
shall pay in full any improvement district assessments or other assessments,
liens or monetary encumbrances (including but not limited to, sewer and water
assessments or special fees), which are liens or assessments affecting the
Property as of the date of the Closing, whether or not then due (including,
without limitation, any installments due in future years), and such payments
shall not increase the amount payable by Buyer hereunder.

 

(e) Operating Costs. Seller will remain responsible for all costs, expenses or
liabilities arising or occurring with respect to the ownership or operation of
the Property prior to the Closing Date, and Buyer will be responsible for all
costs, expenses or liabilities arising or occurring with respect to the
ownership or operation of the Property on or after the Closing Date. Without
limiting the foregoing, the following prorations between Seller and Buyer shall
be made by Escrow Agent computed as of the Close of Escrow:

 

(i) Taxes. Real and personal property taxes and assessments on the Property
shall be prorated on the basis that Seller is responsible for (i) all such taxes
for the fiscal year of the applicable taxing authorities occurring prior to the
“Current Tax Period” (as hereinafter defined); and (ii) that portion of such
taxes for the Current Tax Period determined on the basis of the number of days
which have elapsed from the first day of the Current Tax Period to the Close of
Escrow, inclusive, whether or not the same shall be payable prior to the Close
of Escrow. The phrase “Current Tax Period” refers to the fiscal year of the
applicable taxing authority in which the Close of Escrow occurs. In the event
that as of the Close of Escrow the actual tax bills for the year or years in
question are not available and the amount of taxes to be prorated as aforesaid
cannot be ascertained, then rates and assessed valuation of the previous year,
with known changes, shall be used; and when the actual amount of taxes and
assessments for the year or years in question shall be determinable, then such
taxes and assessments will be re-prorated between the Parties to reflect the
actual amount of such taxes and assessments.

 

(ii) Operating Expenses. All utility service charges for electricity, heat and
air conditioning service, other utilities, elevator maintenance, common area
maintenance, taxes (other than real estate taxes) such as rental taxes, other
expenses incurred in operating the Property that Seller customarily pays, and
any other costs incurred in the ordinary course of operation of the Property,
shall be prorated on an accrual basis. Seller shall pay all such expenses that
accrue prior to the Closing Date, and Buyer shall pay all such expenses accruing
on the Closing Date and thereafter. Seller and Buyer shall obtain billings and
meter readings as necessary, to aid in such prorations if Buyer shall so
request. Unless so requested, utility services will be terminated by Seller and
recommenced by Buyer effective on the Closing Date.

 

6

 

 

(iii) Capital Expenditures. All capital and other improvements (including labor
and materials) which are performed or contracted for by Seller at or prior to
the Close of Escrow will be paid by the Seller, without contribution or
proration from Buyer.

 

(iv) Insurance. The insurance maintained by Seller shall be cancelled effective
as of the Closing Date.

 





(v) Contracts. Amounts payable under those Contracts which Buyer has elected to
assume shall be prorated on an accrual basis. Seller shall pay all amounts due
thereunder which accrue prior to the Closing Date, and Buyer shall pay all
amounts accruing on the Closing Date and thereafter. Seller shall pay in full
all amounts due under and terminate as of the Closing Date any Contracts to the
extent they affect the Property which Buyer has not elected to assume.

 

(f) Miscellaneous Closing Costs. Any other closing costs not provided for above
or elsewhere in this Agreement shall be paid by Buyer and Seller according to
the usual and customary practice Phoenix, Maricopa County, State of Arizona.

 

(g) Method of Payment. All closing costs and commissions payable by Seller shall
be deducted from Seller’s proceeds at the Closing.

 

6.6 Payments and Disbursements to Be Handled through the Escrow. The various
charges, credits and prorations contemplated by this Agreement will be handled
by Escrow Agent through the escrow by appropriate charges and credits to Buyer
and Seller and will be reflected in the Seller Closing Settlement Statement or
the Buyer Closing Settlement Statement, as appropriate. All amounts payable
pursuant to this Agreement will be paid to Escrow Agent for disposition through
Escrow Agent. Escrow Agent is authorized to make all disbursements to the
Parties and to third-parties contemplated by this Agreement from funds deposited
for those purposes, as necessary or appropriate to Close this Transaction and as
set forth in the Seller Closing Settlement Statement and the Buyer Closing
Settlement Statement.

 

ARTICLE 7
SELLER’S REPRESENTATIONS AND WARRANTIES

 

7.1 Nature of Seller’s Representations. Each of the representations and
warranties of Seller contained in this Article 7 constitutes a material part of
the consideration to Buyer and Buyer is relying on the correctness and
completeness of these representations and warranties in entering into this
transaction. Each of the representations and warranties is true and accurate as
of the date of execution of this Agreement by Seller, will be true and accurate
as of the Closing and will survive the Closing, regardless of any investigation
or inspection by Buyer.

 

7.2 Representations and Warranties. Seller represents and warrants to Buyer as
follows:

 

(a) Duly Organized and Authorized. Seller is a limited liability company, duly
organized and in good standing under the laws of the State of Arizona. Seller
has full power and authority to sign this Agreement and any documents and
instruments in connection herewith. The execution, delivery and performance of
this Agreement by Seller have been duly authorized by, and upon delivery to and
execution by Buyer this Agreement shall be a valid and binding agreement of,
Seller. There is no consent required from any third Party before the Property
may be conveyed to Buyer.

 

7

 

 

(b) No Liens, Claims or Encumbrances. There are no attachments, levies,
executions, assignments for the benefit of creditors, receiverships,
conservatorships or voluntary or involuntary proceedings in bankruptcy or any
other debtor relief actions contemplated by Seller or filed by Seller, or to
Seller’s actual knowledge, pending in any current judicial or administrative
proceeding against Seller.

 

(c) No Occupancy Rights. There are no leases or tenancies of any kind affecting
the Property.

 

(d) Conditional Use Permit. Per the information provided by Seller, the Property
has obtained all authorizations and approvals required for the CUP, subject to
certain stipulations which will be the responsibility of Buyer. Seller
represents and warrants any Due Diligence Materials provided by Seller, are true
and accurate to the best of Seller’s knowledge, and to the extent known or which
should be reasonably known by Seller, the CUP is in good standing with the City
of Phoenix, and was obtained in accordance with the AMMA and the Local
Requirements. Notwithstanding the foregoing, Buyer is responsible for, and has
conducted, any required due diligence associated with the CUP, based on the Due
Diligence Materials provided by Seller, or otherwise reasonably obtainable by
Buyer, to conduct such review.

 

(e) Litigation. Neither Seller nor any of its constituent members is a Party to
any pending or threatened action, suit, proceeding or investigation, at law or
in equity or otherwise, in, for or by any court or governmental board,
commission, agency, department or officer arising from or relating to this
transaction, the Property or to the past or present operations and activities of
Seller upon or relating to the Property. No litigation, administrative or other
proceeding (including any condemnation proceeding), or order or judgment is
pending, outstanding, or threatened against or relating to any portion of the
Property or which could affect the performance by Seller of any of its
obligations under this Agreement. Seller has no knowledge of any facts or
circumstances which could give rise to such action.

 

(f) Taxes. Seller does not have any liability for any taxes, or any interest or
penalty in respect thereof, of any nature that may be assessed against Buyer or
that are or may become a lien against the Property, other than the lien for
current real property taxes and assessments not yet due and payable.

 

ARTICLE 8
ADDITIONAL COVENANTS

 

8.1 Possession. Possession of the Property shall be delivered to Buyer upon the
Closing.

 

8

 

 

8.2 Risk of Loss. The risk of loss or damage to the Property and all liability
to third persons until the Closing shall be borne solely by Seller and
immediately upon Closing, shall be borne solely by Buyer.

 

8.3 Indemnity.

 

(a) Buyer’s Indemnity. Buyer shall defend, indemnify, save and hold Seller and
its Related Parties harmless for, from and against any and all Claims:

 

(i) Directly or indirectly relating in any way to the Property and accruing from
and after the Closing;

 

(ii) Accruing at any time before or after the Closing as the result of the acts
or omissions of Buyer, any of Buyer’s Related Parties, or any of Buyer’s
consultants, representatives, or contractors; and

 

(iii) Subject to any limitations imposed by Section 10.1 below, arising as a
result of the breach by Buyer of any of Buyer’s obligation under this Agreement
or under any other agreement or document delivered by Buyer in accordance with
this Agreement, or as a result of the inaccuracy of any representation or
warranty made by Buyer in this Agreement or in any other agreement or document
delivered by Buyer pursuant to this Agreement or in connection with the
transactions contemplated by this Agreement;

 

except, in the case of Claims under both clauses (i) and (ii), to the extent
arising from any actions, activities, or omissions of Seller, its Related
Parties, or any of Seller’s consultants, representatives, or contractors.

 

(b) Seller’s Indemnity. Seller shall defend, indemnify, save and hold Buyer and
its Related Parties harmless for, from and against any and all Claims:

 

(i) Directly or indirectly relating in any way to the Property and accruing
prior to Closing; and

 

(ii) Subject to any limitations imposed by Section 10.1 below arising as a
result of the breach by Seller of any of Seller’s obligation under this
Agreement or under any other agreement or document delivered by Seller in
accordance with this Agreement, or as a result of the inaccuracy of any
representation or warranty made by Seller in this Agreement or in any other
agreement or document delivered by Seller pursuant to this Agreement or in
connection with the transactions contemplated by this Agreement;

 

except, in the case of Claims under clause (i), to the extent arising from any
actions, activities, or omissions of Buyer, its Related Parties, or any of
Buyer’s consultants, representatives, or contractors, and except to the extent
otherwise within the coverage of any of Buyer’s other indemnification
obligations under this Agreement.

 

9

 

 

(c) Scope. The indemnity obligations of a Party under this Section 8.6 are in
addition to and not in lieu of any other indemnification obligations of such
Party set forth elsewhere in this Agreement.

 

ARTICLE 9
BROKERAGE

 

9.1 Buyer Brokerage. Buyer warrants that they have not dealt with any broker in
connection with this transaction other than Pete Wilson with Kidder Mathews,
Inc. (“Buyer Broker”). Seller warrants that they have not dealt with any broker
in connection with this transaction other than Andrew Jaffe, with J&J
Properties, Inc. d/b/a Commercial Properties Inc. (“Seller Broker”)(Buyer Broker
and Seller Broker collectively referred to herein as, “Brokers”). If any other
person shall assert a claim to a finder’s fee, brokerage commission or other
compensation on account of alleged employment as a finder or broker or
performance of services as a finder or broker in connection with this
transaction, the Party under whom the finder or broker is claiming shall
indemnify, defend, and hold harmless the other Party and such Party’s Related
Parties for, from and against any and all Claims in connection with such claim
or any action or proceeding brought on such claim.

 

9.2 Commissions. Seller shall be solely responsible for all commissions payable
to Brokers as a result of the transaction contemplated herein pursuant to the
terms and conditions of a separate agreement between Seller and Broker. The
commission due to Brokers shall be equal to a total of six percent (6%) of the
gross sales price, with three percent (3%) paid to Buyer Broker and three
percent (3%) paid to Seller Broker.

 

ARTICLE 10
defaults and REMEDIES

 

10.1 Defaults by Buyer.

 

(a) Buyer’s Default. The occurrence of any of the following will constitute a
default by Buyer under this Agreement:

 

(i) If, by the time set for the Closing, Buyer has failed to deposit with Escrow
Agent, the balance of the Purchase Price, the documents and other items to be
deposited by Buyer by the time set for Closing, or if Buyer otherwise fails to
perform any other obligation of Buyer to be performed by the time set for
Closing (all such obligations being referred to collectively as the “Buyer
Closing Obligations”); or

 

(ii) If Buyer fails to observe or perform any of the other covenants or
agreements contained in this Agreement to be observed or performed by Buyer, but
such failure, if of a type that can be cured or corrected by Buyer, will not be
a default unless such failure continues for five (5) days after written notice
of breach is given by Seller to Buyer except that if such failure is of such a
character as to require more than five (5) to correct, Buyer will not be in
default if Buyer commences actions to correct such failure within the 15-day
period and thereafter, using reasonable diligence, cures such failure. In no
event, however, will the cure period be extended beyond the time set for
Closing.

 

10

 

 

(b) Seller’s Remedies.

 

(i) If Buyer is in default with respect to the Buyer Closing Obligations,
Seller’s sole and exclusive remedy with respect to such default shall be to
cancel this Agreement and the escrow, such cancellation to be effective
immediately upon Seller giving written notice of cancellation to Buyer, Escrow
Agent and Title Agent. Upon such cancellation, the Second Deposit shall be
released to Buyer; however, Seller shall be entitled to receive and retain all
the Initial Deposit as liquidated damages for such failure and not as a penalty,
the Parties agreeing and stipulating that the exact amount of damages would be
extremely difficult to ascertain and that the Initial Deposit constitutes a
reasonable and fair approximation of such damages.

 

(ii) If Buyer is in default with respect any of its obligations under this
Agreement, other than the Buyer Closing Obligations, including any indemnity
obligation, Seller shall have all rights and remedies at law or in equity in
connection with such default.

 

10.2 Default by Seller.

 

(a) Seller’s Default. The occurrence of any of the following will constitute a
default by Seller under this Agreement:

 

(i) If, by the time set for the Closing, Seller has failed to deposit with
Escrow Agent and/or Title Agent, the documents and other items to be deposited
by Seller in escrow by the time set for Closing, or Seller otherwise fails to
perform any other obligation of Seller to be performed by the time set for
Closing (all such obligations being referred to collectively as the “Seller
Closing Obligations”); or

 

(ii) If Seller fails to observe or perform any of the other covenants or
agreements contained in this Agreement to be observed or performed by Seller,
but such failure, if of a type that can be cured or corrected by Seller, will
not be a default unless such failure continues for 5 days after written notice
of breach is given by Buyer to Seller except that if such failure is of such a
character as to require more than 5 days to correct, Seller will not be in
default if Seller commences actions to correct such failure within the 5-day
period and thereafter, using reasonable diligence, cures such failure. In such
event, the time for Closing will automatically be extended to permit such cure
within the time period above provided.

 

11

 

 

(b) Buyer’s Remedies.

 

(i) If Seller is in default with respect to the Seller Closing Obligations,
Buyer’s sole and exclusive remedy with respect to such default shall be to
cancel this Agreement and the escrow, such cancellation to be effective
immediately upon Buyer giving written notice of cancellation to Seller, Escrow
Agent, and Title Agent. Upon such cancellation, the Second Deposit shall be
released to Buyer and unless the default is due to willful misconduct by Seller,
Seller shall be entitled to retain the Initial Deposit; however if such default
is due to the willful misconduct by Seller, the Initial Deposit shall be also be
immediately returned to Buyer.

 

(ii) If Seller is in default with respect any of its obligations under this
Agreement, other than the Seller Closing Obligations, including any indemnity
obligation, Buyer shall have all rights and remedies at law or in equity in
connection with such default.

 

ARTICLE 11
GENERAL PROVISIONS

 

11.1 Certain Definitions. As used in this Agreement, certain capitalized terms
are defined as follows:

 

(a) “Claims” means any and all obligations, debts, covenants, conditions,
representations, costs, and liabilities and any and all demands, causes of
action, and claims, of every type, kind, nature or character, direct or
indirect, known or unknown, absolute or contingent, determined or speculative,
at law, in equity or otherwise, including attorneys’ fees and litigation and
court costs.

 

(b) “Related Parties” means, with respect to any person or entity, the officers,
directors, shareholders, partners, members, employees, agents, attorneys,
successors, personal representatives, heirs, executors, or assigns of any such
person or entity.

 

11.2 Assignment. Buyer may not assign its rights under this Agreement, excepting
to an existing, or to-be-formed, wholly owned affiliate of Buyer.

 

11.3 Cooperation. Seller shall cooperate fully with Buyer in obtaining any
necessary governmental approvals to the transfer of any item of property being
sold to Buyer pursuant to this Agreement.

 

11.4 Binding Effect. The provisions of this Agreement are binding upon and shall
inure to the benefit of the Parties and their respective heirs, personal
representatives, successors and assigns.

 

11.5 Attorneys’ Fees. If either Party to this Agreement initiates or defends any
legal action or proceeding with the other Party in any way connected with this
Agreement, the prevailing Party in any such legal action or proceeding, in
addition to any other relief which may be granted, whether legal or equitable,
shall be entitled to recover from the losing Party in any such legal action or
proceeding its reasonable costs and expenses of suit, including reasonable
attorneys’ fees and expert witness fees. If either Party to this Agreement
initiates or defends any legal action or proceeding with a third Party because
of the violation of any term, covenant, condition or agreement contained in this
Agreement by the other Party to this Agreement, then the Party so litigating
shall be entitled to recover its reasonable costs and expenses of suit,
including reasonable attorneys’ fees and expert witness fees, incurred in
connection with such litigation from the other Party to this Agreement. All such
costs and attorney’s fees shall be deemed to have accrued on commencement of any
such legal action or proceeding and shall be enforceable whether or not such
legal action or proceeding is prosecuted to judgment. Attorneys’ fees under this
Section include attorneys’ fees on any appeal and in any bankruptcy or similar
or related proceeding in federal or state courts. Any dispute as to the amounts
payable pursuant to this Section shall be resolved by the court and not by a
jury.

 

12

 

 

11.6 Waivers. No waiver of any of the provisions of this Agreement shall
constitute a waiver of any other provision, whether or not similar, nor shall
any waiver be a continuing waiver. Except as expressly provided in this
Agreement, no waiver shall be binding unless executed in writing by the Party
making the waiver. Either Party may waive any provision of this Agreement
intended for its benefit; provided, however, such waiver shall in no way excuse
the other Party from the performance of any of its other obligations under this
Agreement.

 

11.7 Notices. All notices shall be in writing and shall be made by hand
delivery, facsimile, express delivery service, freight prepaid, or by certified
mail, postage prepaid, return receipt requested. Notices will be delivered or
addressed to Seller and Buyer at the addresses or facsimile numbers set forth on
the first page of this Agreement or at such other address or number as a Party
may designate to the other Party in writing. Any such notice shall be deemed to
be given and received and shall be effective (a) on the date on which the notice
is delivered, if notice is given by hand delivery; (b) on the date of actual
receipt, if the notice is sent by express delivery service; (c) on the date on
which it is received or rejected as reflected by a receipt if given by United
States mail, addressed and sent as aforesaid; and (d) when transmitted properly,
in the case of facsimile transmission, with a facsimile being deemed to have
been properly transmitted as of the date of successful transmission of the
entire notice, as confirmed by return transmission; provided, however, that if
successful transmission is completed after 5:00 PM, local time for the recipient
on such day, then the facsimile transmission will be deemed to have been given
and received and become effective on the next succeeding day.

 

11.8 Further Documentation. Each Party agrees in good faith to execute such
further or additional documents as may be necessary or appropriate to fully
carry out the intent and purpose of this Agreement.

 

11.9 Survival. The following obligations of the Parties will survive the Closing
or cancellation of this Agreement, whether contained in this Agreement or in any
agreement, instrument, or other document given by a Party in connection with the
transactions contemplated by this Agreement:

 

(a) Post-Closing Covenants. Any and all obligations of the Parties that are to
be performed following the Closing;

 

(b) Indemnification Obligations. All indemnity obligations of the Parties;

 

13

 

 

(c) Warranties. Any and all warranties or representations of the Parties; and

 

(d) Other Obligations. Any other obligation with respect to which it is
expressly provided that it will survive the Closing or cancellation of this
Agreement.

 

11.10 Counterparts. This Agreement may be executed in counterparts (and by
different Parties to this Agreement in different counterparts), each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy to the other Party shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

11.11 Construction. Unless the context of this Agreement clearly requires
otherwise or unless otherwise expressly stated in this Agreement, this Agreement
shall be construed in accordance with the following:

 

(a) Use of Certain Words. References to the plural include the singular and to
the singular include the plural and references to any gender include any other
gender. The part includes the whole; the terms “include” and “including” are not
limiting; and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement.

 

(b) References. References in this Agreement to “Articles,” “Sections,” or
Exhibits are to the Articles and Sections of this Agreement and the Exhibits to
this Agreement. Any reference to this Agreement includes any and all amendments,
extensions, modifications, renewals, or supplements to this Agreement. The
headings of this Agreement are for purposes of reference only and shall not
limit or define the meaning of any provision of this Agreement.

 

(c) The Recitals. Buyer and Seller acknowledge that the Recitals are accurate
and that they are a part of this Agreement.

 

(d) Construing the Agreement. Each of the Parties to this Agreement acknowledges
that such Party has had the benefit of independent counsel with regard to this
Agreement and that this Agreement has been prepared as a result of the joint
efforts of all Parties and their respective counsel. Accordingly, all Parties
agree that the provisions of this Agreement shall not be construed or
interpreted for or against any Party to this Agreement based upon authorship or
any other factor but shall be construed and interpreted according to the
ordinary meaning of the words used so as to fairly accomplish the purposes and
intentions of all Parties to this Agreement.

 

(e) Partial Invalidity. If any portion of this Agreement is determined to be
unconstitutional, unenforceable or invalid, such portion of this Agreement shall
be stricken from and construed for all purposes not to constitute a part of this
Agreement, and the remaining portion of this Agreement shall remain in full
force and effect and shall, for all purposes, constitute the entire Agreement.

 

14

 

 

(f) Governing Law. This Agreement shall be construed according to the laws of
the State of Arizona, without giving effect to its conflict of laws principles.

 

(g) Time of Essence; Time Periods. Time is of the essence of this Agreement. The
time for performance of any obligation or taking any action under this Agreement
shall be deemed to expire at 5:00 PM Arizona time on the last day of the
applicable time period provided for in this Agreement. If the time for the
performance of any obligation or taking any action under this Agreement expires
on a Saturday, Sunday or legal holiday, or any other day that Escrow Agent
and/or Title Agent is closed for business, the time for performance or taking
such action shall be extended to the next succeeding day which is not a
Saturday, Sunday or legal holiday or day on which Escrow Agent and/or Title
Agent is closed for business.

 

(h) Entire Agreement. This Agreement, which includes Exhibits A through D and,
constitutes the entire agreement between the Parties pertaining to the subject
matter contained in this Agreement. All prior and contemporaneous agreements,
representations and understandings of the Parties, oral or written, are
superseded by and merged in this Agreement. No supplement, modification or
amendment of this Agreement shall be binding unless in writing and executed by
Buyer and Seller.

 

[Signatures on Following Page]

 

15

 

 

EXECUTED as of the date written on the first page of this Agreement.

 

BUYER:



Generation Alpha, Inc.



a Nevada corporation

 

By:     Name:   Its:  

 

SELLER:



Black Rock Venture, LLC



an Arizona limited liability company

 

By:     Name:     Its:    

 

16

 

 

